OPINION — AG — ** MEMBERSHIP — SCHOOL BOARD — NUMBER ** (1) THE BOARD OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT IN WHICH THE CITY OF MARLOW IS LOCATED SHOULD HAVE FIVE(5) MEMBERS, AND THAT OF THE THREE PERSONS NOW SERVING AS MEMBERS OF SAID BOARD OF EDUCATION, TWO OF SAID MEMBERS (THOSE WHO WERE ELECTED AS MEMBERS OF THE THREE MEMBER BOARD OF EDUCATION FOR TERMS EXPIRING IN 1953) ARE ENTITLED TO SERVE AS MEMBERS OF SAID NEWLY CREATED FIVE MEMBER BOARD OF EDUCATION UNTIL 1953, AND THAT THE OTHER MEMBERS WHO WAS ELECTED A MEMBER OF THE THREE MEMBER OBARD FOR A TERM EXPIRING IN 1955 IS ENTITLED TO SERVE AS A MEMBER OF SAID NEWLY CREATED BOARD OF EDUCATION UNTIL 1955; AND THAT SAID THREE MEMBERS, AS ACTING AS THE BOARD OF EDUCATION, SHOULD APPOINT TOW OTHER PERSON TO SERVE AS MEMBERS OF SAID BOARD OF EDUCATION UNTIL 1955. (2) THE BOARD OF EDUCATION SHOULD DESIGNATE THE VARIOUS POSITIONS, ACCORDING TO NUMBER, HELD BY THE MEMBERS OF SAID BOARD OF EDUCATION, SO THAT THOSE HAVING TERMS EXPIRING IN 1953 WILL BE SERVING IN OFFICE NO. 1 AND OFFICE NO. 2 AND THOSE SERVING UNTIL 1955 WILL BE SERVING IN OFFICE NO. 3 AND OFFICE NO. 4 AND OFFICE NO 5 (APPOINTMENT, MEMBERS, OFFICE, SUCCESSOR) CITE: 70 Ohio St. 4-7 [70-4-7] 70 Ohio St. 4-14 [70-4-14] (J. H. JOHNSON)